NEEDHAM, J., Concurring.
I agree with the judgment of the majority in this case, as well as its conclusion that Lucky United Properties Investment, Inc. v. Lee (2010) 185 Cal.App.4th 125 [110 Cal.Rptr.3d 159] (Lucky) is law of the case as to the date that interest begins to accrue on a postjudgment award of costs and fees that were incurred before the judgment. I write only to set forth the basis for the rule we summarized in an abbreviated fashion in Lucky, to avoid any misapprehension that it is inconsistent with our ruling today.
In Lucky, we explained that the principal amount of a judgment consists of the damages awarded plus costs (including attorney fees). (Lucky, supra, 185 Cal.App.4th at p. 137; Code Civ. Proc., § 680.300.)* 1 We noted that, once the amount of costs is established after judgment entry, the court clerk enters the costs on the judgment. (Lucky, at p. 137; Cal. Rules of Court, rule *6573.1700(b)(4).) We then cited Bankes v. Lucas (1992) 9 Cal.App.4th 365, 369 [11 Cal.Rptr.2d 723] (Bankes), which teaches that postjudgment awards of costs incurred prejudgment are entered nunc pro tunc to the date of the original judgment entry. (The court in Bankes explained: “Generally, when a judgment includes an award of costs and fees, the amount of the award is left blank for future determination. [Citations.] After the parties file their motions for costs and any motions to tax costs, the trial court holds a postjudgment hearing to determine the merits of the competing contentions. When the court’s subsequent order setting the final amount is filed, the clerk enters the amounts on the judgment nunc pro tunc.” (9 Cal.App.4th at p. 369, italics added.)) On that basis, we summarized: “In other words, the amount of the cost award is incorporated into the judgment.” (Lucky, supra, 185 Cal.App.4th at p. 137.)
We next stated the following: “Interest at the rate of 10 percent per annum accrues on the unpaid principal amount of the judgment (§ 685.010), including the amount of the cost award and attorney fees award (§ 680.300), as of the date of judgment entry (§ 685.020, subd. (a)). Therefore, interest ordinarily begins to accrue on the prejudgment cost and attorney fees portion of the judgment as of the same time it begins to accrue on all other monetary portions of the judgment—upon entry of judgment. [Citation.]” (Lucky, supra, 185 Cal.App.4th at pp. 137-138, italics added.)
Our conclusion that interest commences on postjudgment awards of prejudgment costs flowed naturally from the principle in Bankes that “the clerk enters the amounts [awarded for prejudgment costs] on the judgment nunc pro tunc.” (Bankes, supra, 9 Cal.App.4th at p. 369, italics added.) Since the amount of the costs is entered nunc pro tunc, as a matter of law the costs’ entry date, and the date of their addition to the principal amount of the judgment, is deemed to be the date of the original judgment entry. And, as a matter of law, interest begins to accrue on the judgment (including the amount of the added cost award) from the date of judgment entry. (See § 685.020.)2
Bankes's nunc pro tunc rule has been recognized by other California appellate courts, including Grant v. List & Lathrop (1992) 2 Cal.App.4th 993, 996-997 [3 Cal.Rptr.2d 654] [citing the predecessor rule to Cal. Rules of *658Court, rule 3.1700] and Nazemi v. Tseng (1992) 5 Cal.App.4th 1633, 1637 [7 Cal.Rptr.2d 762]. So established is this long-standing principle that it is recorded in Witkin’s treatise on California civil procedure. (7 Witkin, Cal. Procedure (5th ed. 2008) Judgment, § 147, pp. 680-681.)
Application of the nunc pro tunc rule to establish the commencement date for the accrual of interest on awards for prejudgment costs also makes good sense and wise policy. By the time of the entry of a judgment allowing costs (including fees, by its language or operation of law), not only has the court determined who has prevailed in the action and whether a party has the right to recover costs, but all of the prejudgment costs have already been incurred. It is only due to procedural requisites—requiring a postjudgment application or motion—that the amount is not ascertained at the time of judgment, when the right to recover costs is vested. To compensate the prevailing party for the time value of the sums it has incurred but not been reimbursed—which of course is the whole purpose in awarding interest—interest should begin to accrue on postjudgment awards of prejudgment costs as of the date of judgment entry, when the right to recover costs is first established in the prevailing party. The nunc pro tunc rule thus preserves the “legitimate fruits of the litigation which would otherwise be lost to the prevailing party,” because otherwise the prevailing party would lose the time value of the amounts it had spent on costs as of the date of judgment entry. (Mather v. Mather (1943) 22 Cal.2d 713, 719 [140 P.2d 808] [stating general basis for orders entering judgment nunc pro tunc]; see Gouskos v. Aptos Village Garage, Inc. (2001) 94 Cal.App.4th 754, 764-765 [114 Cal.Rptr.2d 558] [attorney fee order ascertaining the amount of attorney fees and costs would relate back to the judgment if the language of the judgment could be construed to grant the right to attorney fees].)
Nor is the nunc pro tunc rule trumped by the sentiment, expressed in regard to prejudgment interest, that a party should not begin to be liable for interest until he knows the amount of the principal. (See Chesapeake Industries, Inc. v. Togova Enterprises, Inc. (1983) 149 Cal.App.3d 901, 906 [197 Cal.Rptr. 348].) Prejudgment interest is part of the calculation of damages, is thus concerned with fault, and is addressed by Civil Code section 3287; by contrast, po.? (judgment interest is an amount that accrues on the judgment as a matter of law, due solely to the passage of time, and is addressed by the Code of Civil Procedure. The two are distinct. (See § 685.110.) Postjudgment interest is not a penalty imposed on a judgment debtor for refusing to pay a sum after learning its precise amount, but compensation for the time value of the judgment creditor’s money from the date that the creditor is deemed to have the right to it.
For purposes of a postjudgment award of enforcement costs and attorney fees incurred after judgment, however, the nunc pro tunc rule should not *659apply. There is no reason to relate the cost award back to the original entry of judgment: by definition, poszjudgment costs are not incurred by the time the judgment was originally entered; nor did the original judgment award such costs. Indeed, postjudgment enforcement costs are not contemplated by the original judgment.
In sum, under section 685.090, subdivision (a), “[cjosts are added to and become a part of the judgment ...[!]... [ujpon the filing of an order allowing the costs pursuant to this chapter” and are “included in the principal amount of the judgment remaining unsatisfied”; this addition to the judgment and inclusion in the principal is nunc pro tunc to the date of the judgment for costs incurred before judgment, and as of the date of the cost order for costs incurred after judgment.
I concur.
A petition for a rehearing was denied February 26, 2013, and the opinion was modified to read as printed above.

 All further statutory references are to the Code of Civil Procedure unless otherwise indicated.


 Our citation to Sternwest Corp. v. Ash (1986) 183 Cal.App.3d 74, 76-77 [227 Cal.Rptr. 804], was merely for the purpose indicated by the parenthetical—that the total judgment including an attorney fee award bears postjudgment interest. Other language in Stemwest —concerning interest accruing from the date of a claim for attorney fees—is inapposite: it pertains to accrual of interest on the fees in calculating the award, not accrual of interest on the award; it was penned before Bankes and other cases established the nunc pro tunc rule; and in any event, it does not hold that interest cannot accrue until the actual order fixing attorney fees in a certain amount.